 434314 NLRB No. 73ST. LUKE'S HOSPITAL1For the reasons stated by the judge, we find that the Respondentviolated Sec. 8(a)(5) and (1) by unilaterally implementing the revised
dress code on May 1. Contrary to the judge, however, we find that
the appropriate remedy for this violation requires that we order the
Respondent to, on request, rescind the unlawfully implemented dress
code, and we shall modify the judge's recommended Order and sub-
stitute a new notice accordingly. See Holladay Park Hospital, 262NLRB 278 (1982).2Unless otherwise noted, all dates hereafter are in 1992.3Prior to May 1, the dress code provided that ``Employees of theHospital are expected to maintain a professional and `business-like
appearance' in their attire consistent with their department-approved
dress requirements, and at no time will shorts, jeans, sneakers, or
ballcaps be allowed.'' At that time, the dress code did not contain
any provisions regarding buttons or pins.St. Luke's Hospital and Hospital & Health CareWorkers Union, Local 250, Service Employees
International Union, AFL±CIO. Case 20±CA±24660July 19, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn May 20, 1993, Administrative Law Judge GeraldA. Wacknov issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed cross-exceptions, a supporting
brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings, and conclusions1only to the extent consistent with this Decision and
Order, and to adopt the recommended Order as modi-
fied.The pertinent facts, as more fully set forth in thejudge's decision, are as follows. At all times relevant
to this case, the Union has represented separate units
of service and maintenance and clerical employees. On
May 1, 1992,2during bargaining for a successor to the1990±1992 contract covering the service and mainte-
nance unit and an initial contract for the clerical unit,
the Respondent unilaterally modified its dress code to
provide, in pertinent part, that ``the following items are
not considered appropriate for the work environment:
sneakers, sandals, clogs, hats, political/personal state-
ment buttons/pins.''3A significant issue in the then-pending contract ne-gotiations was the Respondent's proposed health bene-
fits for unit employees. The Union was opposed to the
Respondent's proposals, and on May 13 the Union
sponsored the wearing by employees of 2-1/4-inch
round buttons, with a red background and conspicuous
white and black lettering, which read ``United To
Fight For Our Health Plan.'' Also on May 13, theUnion sent the Respondent a letter protesting the uni-lateral implementation of the new dress code. On May
15, the Respondent's bargaining representative advised
the Union, during a negotiating session, that the Hos-
pital's chief executive officer was upset about the but-
tons.On May 18, the Respondent stated in its internalnewsletter that, pursuant to the revised dress code,personal statement buttons which may be consid-ered controversial in nature are not considered ap-
propriate for the work place.While the hospital does not object to employeeswearing union buttons which indicate that they
are a member of a union, it does object to buttons
which appear to place the hospital and its employ-
ees at odds with each other. The buttons bearing
the statement ``United to Fight for our Health
Plan'' are considered to be controversial and are
not acceptable. Wearing these or other controver-
sial buttons are [sic] against our Dress and Ap-
pearance Policy and are [sic] not allowed to be
worn on hospital time.Thereafter, the Union distributed to its members rec-tangular adhesive stickers, about 2 by 4 inches, bearing
the same legend as the buttons referred to above. The
Union also distributed 2-1/4-inch round stickers which
read ``Local 250 United June 1.''On May 18, the Respondent directed Licensed Vo-cational Nurse Sanchez to remove from her uniform
the 2-by-4 inch ``United to Fight for our Health Plan''
sticker described above under threat of suspension or
termination. Sanchez testified that she was standing at
a nurse's station at the time of this incident, and that
she complied with her supervisor's directive. Likewise,
on May 21, clerical employee Martinez was directed to
remove a ``United to Fight for our Health Plan'' stick-
er from his clothing while he was standing in the
fileroom. Martinez also complied with this directive.Prior to these events, the Respondent permitted andeven promoted the wearing by employees of other but-
tons, such as buttons celebrating National Nurse's day,
``Cheers to Volunteers'' buttons acknowledging the
Hospital's volunteers, and buttons with the acronym
HOCSUM (Hospital of Choice South of Market
[street]). Additionally, however, in the fall of 1991, the
Respondent directed an employee to remove a political
button supporting one of the candidates in a mayoral
election.The judge found that the Respondent lawfullybanned the wearing of the ``United to Fight for our
Health Plan'' buttons and stickers. In the judge's view,
the prohibition was motivated solely by ``a good-faith
motive of attempting to insulate patients and visitors
from labor relations disputes between the employees
and management.'' The judge noted, in this regard, 435ST. LUKE'S HOSPITAL4Contrary to the judge, in establishing a violation of Sec. 8(a)(1)it is unnecessary to show that an employer's actions were motivated
by a desire to chill the exercise of Sec. 7 rights; rather, the test is
whether the employer's conduct reasonably tends to interfere with
the free exercise of employee rights under the Act. See, e.g., Road-way Express, 250 NLRB 393 (1980).5In light of this finding, we find it unnecessary to pass on theGeneral Counsel's additional argument that the ban on wearing the
``United to Fight'' buttons was unlawful based on his contention the
Respondent discriminatorily allowed other buttons to be worn.that the Respondent had never allowed any ``arguablycontroversial'' buttons to be worn and had permitted
the wearing of union insignia which were not con-
troversial in nature. The judge further stated that, while
most patients and visitors likely would not attribute
any ominous significance to the word ``fight'' on the
buttons/stickers, it was reasonable to assume that some
might. Accordingly, the judge found that the prohibi-
tion was responsive to legitimate business concerns
and was not motivated by antiunion considerations,
and hence was lawful.As noted above, we have adopted the judge's find-ing that the Respondent unlawfully implemented its re-
vised dress code, which included the ban on
``personal/political statement buttons/pins.'' Contrary
to the judge, we find that, even without regard to the
dress code's unilateral implementation, the Respondent
independently violated Section 8(a)(1) by prohibiting
employees from wearing the ``United to Fight for our
Health Plan'' buttons and stickers under the cir-
cumstances of this case.Initially, it is evident that the pins and stickers wereworn by employees in an effort to encourage their co-
workers to support the Union's bargaining position
and, hence, constituted protected, concerted activity.
Holladay Park Hospital, above at 278±279. It is well-settled that the wearing of such insignia may not be
prohibited unless the employer establishes that ``spe-
cial circumstances'' are present which justify the re-
striction. Albertsons, Inc., 300 NLRB 1013, 1016(1990); Holladay Park Hospital, above at 279.4Forthe reasons which follow, we find that the Respondent
has not established that such special circumstances
exist in this case.The Respondent contends that the ``United to Fightfor our Health Plan'' buttons may lawfully be banned
because of the possibility that patients would be upset
by the implicit message that the Respondent and its
employees are ``at odds'' with each other. Contrary to
the judge, we find that the Respondent has not estab-
lished that ``special circumstances'' exist in this re-
gard. Although the judge found that some patients
might be upset by the buttons in the manner suggested
by the Respondent, the record is devoid of any evi-
dence to support this supposition. Thus, there is no
evidence that any patient complained of, or even no-
ticed, the stickers and buttons at issue in this case. See
London Memorial Hospital, 238 NLRB 704, 708 fn.11 (1978) (employer's claim of special circumstances
rejected, where no evidence offered to show that pa-tients were upset by button). Under these cir-cumstances, and noting that the message conveyed bythe buttons is not alleged to have been vulgar, obscene,
or to have disparaged the Respondent's services, we
find that the Respondent's prohibition of the ``United
to Fight for our Health Plan'' buttons and stickers vio-
lated Section 8(a)(1).5ORDERThe National Labor Relations Board adopts theorder of the administrative law judge as modified
below and orders that the Respondent, St. Luke's Hos-
pital, San Francisco, California, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Add the following new paragraph 1(c).
``(c) Prohibiting its employees from wearing unioninsignia on their uniforms at work.''2. Add the following as paragraph 1(d).
``(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.''3. Add the following new paragraph 2(a) and reletterthe subsequent paragraphs.``(a) On request, rescind its unilaterally implementeddress code.''4. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERDEVANEY, concurring.I agree with my colleagues that the Respondent'sban on ``controversial'' buttons, including the ``United
to Fight for our Health Plan'' buttons distributed by
the Union in May 1992 violated Section 8(a)(5) and
(1) for the reasons stated in the majority decision. I
further agree with my colleagues that the ban on wear-
ing the ``United to Fight'' buttons violated Section
8(a)(1). In finding this latter violation, unlike my col-
leagues, I would also rely on the Respondent's having
discriminatorily allowed employees to wear other but-
tons while on duty.As my colleagues note, a ban on wearing union in-signia like the ``United to Fight'' button is unlawful
unless the Respondent establishes ``special cir-
cumstances'' which justify the restriction on Section 7
rights. Holladay Park Hospital, 262 NLRB 278 (1982).Where, as here, a health care employer claims that the
ban is motivated by a legitimate need to protect its pa-
tients from controversial issues, one factor in determin-
ing whether ``special circumstances'' exist is the rea-
sonableness of the employer's assertion that the button
in question will be disruptive. For the reasons stated 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Contrary to the judge, it is irrelevant that the Respondent allowedemployees to wear other union insignia which it deemed acceptable,
Holladay Park Hospital, above at 279, or that the Respondent, onone occasion, prohibited an employee from wearing a political but-
ton relating to a local election campaign. London Memorial Hospital,above at 709.in the majority opinion, I agree with my colleaguesthat the Respondent has not satisfied its burden in this
regard.However, the Board has also evaluated an employ-er's assertion of special circumstances with respect to
union insignia in light of its treatment of other buttons
and insignia. Thus, the Board has held thateven though a health care employer claims to bemotivated by a legitimate need to protect its pa-
tients from controversial issues, the Board will not
find such `special circumstances' justifying a pro-
hibition against wearing union insignia if the em-
ployer has discriminatorily enforced its dress code
to allow employees to wear other types of buttons
or attachments.Holladay Park Hospital, above at 279 (1982) (findingthat ban on yellow union ribbons was unlawful, where
employer previously allowed other ribbons to be worn
at holidays and distributed itself buttons reading ``Hol-
laday Park Hospital On the Move'').In this case, the Respondent allowed, and even en-couraged, the wearing by employees of other buttons,
such as buttons celebrating National Nurse's day,
``Cheers to Volunteers'' buttons acknowledging the
hospital's volunteers, and buttons with the acronym
HOCSUM (Hospital of Choice South of Market
[Street]). Under these circumstances, I would find that
the Respondent's disparate and discriminatory prohibi-
tion of the ``United to Fight for our Health Plan'' but-
tons further, and independently, demonstrates the ab-
sence of any special circumstances which would justify
its actions. See London Memorial Hospital, above (em-ployer's ban on union buttons unlawful, where ``I
Care'' buttons previously distributed by employer);
Baptist Memorial Hospital, 225 NLRB 525 fn. 3(1976), modified after remand 242 NLRB 642 (1979)
(employer allowed employees to wear ``United Fund''
buttons); St. Joseph's Hospital, 225 NLRB 348 (1976)(employer sponsored buttons for hospital week and
doctor's day, and allowed buttons on holidays).1APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through any representa-tive of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
unilaterally modify our dress and ap-pearance policy for employees in the appropriate units
of service/maintenance employees and clerical employ-
ees represented by Hospital & Health Care Workers
Union, Local 250, Service Employees International
Union, AFL±CIO.WEWILLNOT
, prior to providing the Union with no-tice and an opportunity to bargain over the matter, en-
force a unilaterally revised dress and appearance policy
by advising employees in the above units that they will
be subject to discipline or discharge in the event they
refuse to remove certain union buttons or stickers from
their clothing.WEWILLNOT
prohibit our employees from wearingunion insignia on their uniforms at work.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, rescind the modifications toour dress and appearance policy promulgated on May
1, 1992.ST. LUKE'SHOSPITALDonald R. Rendall, Esq., for the General Counsel.J. Mark Montobbio, Esq. (Proskauer, Rose, Goetz &Mendelsohn), of San Francisco, California, for the Re-spondent. 437ST. LUKE'S HOSPITAL1All dates or time periods hereinafter are within 1992 unless oth-erwise specified.DECISIONSTATEMENTOFTHE
CASEGERALDA. WACKNOV, Administrative Law Judge. Pursu-ant to notice, a hearing in this matter was held before me
in San Francisco, California, on March 9, 1993. The charge
was filed by Hospital & Health Care Workers Union, Local
250, Service Employees International Union, AFL±CIO (the
Union), on May 21, 1992. Thereafter, on July 1, 1992, the
Regional Director for Region 20 of the National Labor Rela-
tions Board (the Board) issued a complaint and notice of
hearing alleging a violation by St. Luke's Hospital (the Re-
spondent) of Section 8(a)(1) and (5) of the National Labor
Relations Act (the Act). The complaint was amended at the
hearing. The Respondent's answer to the complaint, timely
filed, denies the commission of any unfair labor practices.The parties were afforded a full opportunity to be heard,to call, examine and cross-examine witnesses, and to intro-
duce relevant evidence. Following the close of the hearing,
briefs have been received from counsel for the General
Counsel and counsel for the Respondent.On the entire record, and based on my observation of thewitnesses and consideration of the briefs submitted, I make
the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a California not-for-profit corporation,with an office and place of business located in San Fran-
cisco, California, where it is engaged in the operation of an
acute care hospital. In the course and conduct of its oper-
ations, the Respondent annually derives gross revenues in ex-
cess of $250,000, and annually purchases and receives goods
or materials valued in excess of $5000 which originated from
points outside the State of California.It is admitted, and I find, that the Respondent is now, andhas been at all times material herein, an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted, and I find, that the above-named Union is,and has been at all times material herein, a labor organiza-
tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe principal issues in this proceeding are whether the Re-spondent has violated Section 8(a)(1) of the Act by prohib-
iting employees from wearing union buttons or stickers
which it deemed to be inappropriate for the workplace, and
whether the Respondent has violated Section 8(a)(5) and (1)
of the Act by promulgating a new dress and appearance pol-
icy without affording the Union a timely opportunity to bar-
gain about the matter.B. The FactsThe Union herein is the certified collective-bargaining rep-resentative for two different units of employees, namely, theservice/maintenance unit and the clerical unit. The collective-bargaining agreement for the service/maintenance unit ex-
tended from May 1, 1990, to April 30, 1992; the certification
for the clerical unit was issued on September 27, 1991. In
May 1992,1the parties were engaged in simultaneous collec-tive-bargaining negotiations for both units: the service/main-
tenance contract, having expired, had been extended pending
agreement upon a successor contract, and negotiations for an
initial clerical contract had previously commenced.One of the major issues involved in negotiations was thematter of health insurance. The Respondent was seeking to
provide the employees in both units with a health insurance
plan that the Union considered to be more costly to the em-
ployees, and which contained inferior benefits than previous
plans. In order to demonstrate the employees' resolve and
solidarity with regard to this issue, the Union's bargaining
committee decided to distribute buttons to be worn by all of
the employees in both units. The buttons, which do not con-
tain the name of the Union and therefore would not nec-
essarily cause any reader to believe that a union was in-
volved in the matter, are about 2-1/4 inches in diameter, with
a red background and large, highly conspicuous white and
black lettering, and bear the following language:UNITEDTO FIGHTFOR OURHEALTH PLANIn 1984, the Respondent had established a policy and pro-cedure with the heading ``Employee Dress and Appearance.''
That policy set forth appropriate attire that employees were
to wear in order to ``maintain a professional and `business-
like appearance.''' It was updated in February 1990. Prior to
the commencement of bargaining in May, the Union had re-
quested and the Respondent had provided various documents
embodying the policies and procedures that were then in ef-
fect, including the February 1990 dress and appearance docu-
ment, which contained provisions with regard to personal hy-
giene, the wearing of uniforms supplied by the Respondent
for certain jobs, the wearing of hospital identification badges,
and the prohibition of ``shorts, jeans, sneakers, or ballcaps.''On May 1, the Respondent issued an updated revision ofthe dress and appearance policy which applied to all employ-
ees. The record indicates that on March 1 employees were
required to initial a memo indicating that they had read the
new dress and appearance policy which was attached to the
memo. This revision is considerably more detailed and spe-
cific regarding permissible on-the-job attire, and contains the
following statement:The following items are not considered appropriatefor the work environment:Sneakers Sandals ClogsHats Political/Personal Statement Buttons/Pins
The new dress and appearance policy was published in theMay 11 and 18 issues of ``Making the Rounds,'' the Re-
spondent's weekly newsletter. In the May 18 issue the Re- 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The sizes of the buttons are not noted on the record.3Mayo was not asked about the Respondent's position with regardto the wearing of the above-described sticker which did not contain
the word ``fight.''spondent's chief executive officer, Jack Fries, authored thisexplanation of the new policy:POLITICAL/PERSONAL STATEMENT BUTTONSIn the May 11th issues of Making the Rounds, theHospital included a copy of its revised policy pertaining
to Employee Dress and Appearance. The primary goal
of this policy is to promote a professional looking
workforce to those who visit St. Luke's Hospital. One
area which merits further explanation is the area regard-
ing the wearing of political or personal statement but-
tons.As a non-profit hospital, St. Luke's is unable to pro-mote or show support for any political campaign or ac-
tivity. Doing so could result in the loss of its non-ex-
empt tax status. Furthermore, the hospital is equally
concerned with the impressions formed by visitors to
St. Lukes. It is critical that the hospital promote not
only a professional image but a positive one as well.
Therefore, personal statement buttons which may be
considered controversial in nature are not considered
appropriate for the work place.While the hospital does not object to employeeswearing union buttons which indicate that they are a
member of a union, it does object to union buttons
which appear to place the hospital and its employees at
odds with one another. The buttons bearing the state-
ment ``United to Fight for our Health Plan'' are consid-
ered to be controversial and are not acceptable. Wear-
ing these or other controversial buttons are against our
Dress and Appearance Policy and are not allowed to be
worn on hospital time.Prior to May 13, the Union promoted a 1-day ribbon cam-paign during which employees wore ribbons on their clothing
to show their unity and support for the bargaining team. On
May 13, the Union began a button campaign, and some of
the employees began wearing the buttons described above.
At a bargaining meeting on May 15, it was stated by one of
the management representatives that the Respondent's chief
executive officer, Jack Fries, was upset that such buttons
were being worn by hospital personnel. Thereafter, appar-
ently in an effort to circumvent the literal dress and appear-
ance policy prohibition of wearing ``buttons/pins,'' the Union
distributed rectangular adhesive stickers to the employees
bearing the identical language that was printed on the but-
tons; the stickers, which are noticeably larger than the but-
tons, are approximately 2 by 4 inches, and the printing, in
large block letters, is larger than the printing on the buttons.In addition, the Union distributed another sticker to itsmembers. It is round and appears to be about the same size
as the button. It is the only one of the buttons/stickers which
identifies the Union, and bears the following wording in
large block letters:LOCAL 250UNITEDJUNE 1The record contains no further evidence regarding this par-ticular sticker; thus there is no record evidence that the Re-
spondent objected to the employees' wearing of it.By letter dated May 13, Morton Newman, field representa-tive for the Union, protested the implementation of the new
dress and appearance policy. The letter states that the Re-
spondent's prohibition of ``Political/Personal Statements
Buttons/Pins'' constitutes an unacceptable change in working
conditions and should not be instituted without first pro-
posing it to the Union, and that it also constitutes both an
infringement of employees' first amendment rights and an
unfair labor practice intended to preclude the Union from
bargaining about the matter during the contract negotiations
which were then being conducted; further, Newman offered
to meet with the Respondent to discuss the ``proposed
changes,'' and specifically advised the Respondent to refrain
from implementing the proposed dress and appearance policy
prior to such meeting.Two employees, both members of the bargaining com-mittee, one a licensed vocational nurse (LVN) in the
service/maintenance unit, and one a clerk in the clerical unit,
testified that on about May 18 and 21, respectively, they
were confronted by their respective supervisors and in-
structed to remove the union stickers they were wearing.
Both were wearing the larger, rectangular sticker containing
the word ``fight.'' They were advised that in the event they
refused to remove the stickers as directed they would be sub-
ject to discipline and termination. They did remove the stick-
ers and were not disciplined.Evidence was presented that the Respondent had permittedand had even promoted the wearing of other buttons on em-
ployees' uniforms or, in the case of clerical employees, on
their shirts, jackets, or blouses. Such buttons promoted Na-
tional Nurses Day; ``Cheers to Volunteers'' buttons acknowl-
edged the help of hospital volunteers; and both employees
and management wore ``HOCSUM'' buttons, which is an ac-
ronym for ``Hospital Of Choice South of Market [street],''
as part of a public relations campaign.2Human Resources Director Donna Mayo testified that inthe fall of 1991 she directed an employee to remove a polit-
ical button from her jacket, as buttons in support of political
candidates were considered to be controversial. Mayo further
testified that while the Respondent has no objection to the
wearing of buttons bearing the name of the Union, the word
``fight'' on the button and sticker distributed by the Union
to its members was of particular concern, as patients might
have some apprehension about the quality of care they were
receiving if the hospital administration and the employees
were involved in a ``fight.'' However, according to Mayo,
buttons simply bearing the name of the Union together with,
for example, the word ``solidarity'' rather than the word
``fight,'' would probably not be prohibited.3Since the date of the foregoing incidents the parties havereached agreement on the terms of collective-bargaining
agreements for each unit.The evidence shows that the Respondent did not bargainwith the Union prior to revising its dress and appearance pol-
icy, and that it unilaterally implemented and enforced the
policy despite the Union's admonition that it should not do
so prior to bargaining. The Respondent maintains that it had 439ST. LUKE'S HOSPITAL4The evidence is clear that virtually all the hospital staff, whetherin the service/maintenance unit or the office clerical unit, may have
contact on a not infrequent basis with patients or visitors in the ele-
vators, hallways, and cafeteria.the right to unilaterally issue, implement, and enforce sucha revised policy as a right of management. In this regard, the
management-rights clause of the expired contract, as well as
the proposed management-rights clause for both contracts
being negotiated in May, provide as follows:All rights traditionally exercised by management are re-served by the Employer unless specifically limited by
the provisions of this agreement.C. Analysis and ConclusionsIn the absence of ``special circumstances,'' employeeshave a protected right to wear union insignia at work. Holla-day Park Hospital, 262 NLRB 278 (1982); Ohio MasonicHome, 205 NLRB 357 (1973), enfd. 511 F.2d 527 (5th Cir.1975); Floridan Hotel of Tampa, 137 NLRB 1484 (1962).Here, the Respondent acknowledges this right. It has per-
mitted the wearing of buttons identifying the Union as the
employees' collective-bargaining agent, and has also per-
mitted the wearing of ribbons, apparently without any print-
ing or legend, as part of the Union's campaign to dem-
onstrate employee solidarity with the Union's bargaining po-
sition. It seeks to prevent only the wearing of union insignia
which it deems inappropriate, in order to protect its patients
and visitors from controversial issues which could effect
their perception of the quality of health care the Respondent
is providing.Certainly there may be types of union insignia which areclearly offensive or otherwise inappropriate on their face and
which a health care employer or any other employer maydisallow in the workplace. For example, it is clear that an
employer may require the removal of insignia containing
profanity or which may directly point out deficiencies with
the health care being provided or service being rendered by
the employer. Other insignia may not be as easily character-
ized. The issue herein is whether the insignia worn by the
employees is of such a nature as to warrant the Respondent's
prohibition of it in the workplace.4While the Respondent appears to object to both the sizeof the buttons and stickers and to the size of the lettering,
its primary objection is to the language itself, namely the
word ``fight.'' Thus, the Respondent maintains that the use
of such strong language in characterizing a dispute between
the employees and the hospital administration is likely to
create an environment whereby patients or visitors may have
reason to question the quality of health care being provided
by those employees.There is no evidence that the Respondent, in prohibitingthe wearing of the union insignia in question, had other than
a good-faith motive of attempting to insulate patients and
visitors from labor-related disputes between the employees
and management. I find that its prohibition of the buttons
and stickers was not designed to thwart the union activities
of its employees. Thus, it permitted the wearing of union in-
signia, including ribbons, which implicitly indicated the em-
ployees' support of the Union's bargaining position; and it
had never permitted the wearing of any buttons, whetherunion related or not, which were arguably controversial inany respect. Clearly, all the nonunion-related buttons it per-
mitted and even encouraged the employees to wear were
cheerful and noncontroversial and portrayed the Hospital and
the Hospital's staff in a favorable light.While it may be argued that the wearing of a plain ribbonas an implicit indication of solidarity with the Union's bar-
gaining position is tantamount to the wearing of a button or
sticker explicitly announcing the existence of a fight or dis-
pute, and that there is no material difference between the two
forms of expression, it seems clear that in fact the Union be-
lieved there was a difference; indeed, this is apparently why
it elected to initiate the button/sticker campaign. The dif-
ference is a matter of degree, and the Union, as well as the
Respondent, believed that the language on the buttons and
stickers presented the issue in a more assertive manner.
While it seems reasonable to assume that most hospital pa-
tients or visitors would not attach any ominous significance
to the word ``fight'' on the buttons or stickers, it is also rea-
sonable that such language could be a genuine cause of con-
cern to some patients or visitors. The Respondent subscribed
to this latter point of view and was legitimately concerned
that the explicit portrayal of the employees and the adminis-
tration being at odds to the point of a ``fight'' would ad-
versely effect the public's perception of the health care being
provided.Applicable Board precedent appears to focus on the issueof employer motivation in prohibiting the wearing of union
insignia. In this regard an employer's past practice of permit-
ting similar badges, buttons, or pins to be worn in nonunion-
related contexts is of singular significance in determining
motivation. See Evergreen Nursing Home, 198 NLRB 775(1972); Ohio Masonic Home, supra; St. Joseph's Hospital,225 NLRB 348 (1976); Holladay Park Hospital, supra. Here,the Respondent has demonstrated that in prohibiting the
wearing of the buttons and stickers in question it was re-
sponding to a legitimate business concern, and that, as evi-
denced by its past practice of having never permitted the
wearing of any type of insignia which is even arguably simi-
lar to the buttons and stickers herein, it was not motivated
by a desire to thwart its employees' activities in support of
the Union's collective-bargaining position. Further, it has not
attempted to prevent employees from wearing other buttons
identifying the Union as the employees' collective-bargaining
representative, or from wearing ribbons which were specifi-
cally for the purpose of indicating employee solidarity with
the Union's bargaining position. Accordingly, I conclude that
by prohibiting the wearing of the buttons and stickers herein
the Respondent has not violated Section 8(a)(1) of the Act
as alleged.The revised dress and appearance policy which the Re-spondent unilaterally issued on May 1, specifically prohibited
the wearing of any ``Political/Personal Statement Buttons/-
Pins.'' The preexisting written policy was silent about the
wearing of such items. The Union was apparently not ap-
prised of the new policy until it was published in the May
11 issue of ``Making the Rounds,'' and its implementation
was immediately protested by Union Field Representative
Newman in his May 13 letter to the Respondent; further,
Newman demanded that the policy be retracted until negotia-
tions could be held regarding the matter. Insofar as the
record evidence shows, the Respondent did not reply to the 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The record contains no evidence regarding the parties' discus-sions of this matter, if any, following Newman's May 13 letter. Re-
spondent's brief states:While the May 1992 revision was not tied to negotiations, itdid occur during negotiations. If Local 250 was opposed to anyaspect of the Hospital's revised dress policy, it could have pro-
posed new contract language concerning the wearing of political
buttons. It did not do so, nor did it even raise the issue of the
dress policy during negotiations. [Emphasis in original.]6While the complaint does not specifically allege that the unlawfulthreats of discipline and discharge flow from the Respondent's re-
fusal to timely bargain over the revised dress code policy, it appears
that the matter has been litigated, and that such a finding is war-
ranted.Union's letter; not only did it not retract the revised policypending negotiations, it thereafter threatened employees with
discharge for violating the policy.5It is clear that the Respondent intended the policy's pro-scription of ``Political/Personal Statement Buttons/Pins'' to
apply to the buttons and stickers then being worn by the em-
ployees, as this is what the Respondent's chief executive of-
ficer explicitly stated in the May 18 newsletter article, supra,
which was published on the very day that an employee was
threatened with discharge if he refused to remove the sticker.
At the hearing the Respondent indicated that it may have
been amenable to permitting the Union to convey its in-
tended message on union insignia by the use of less forceful
or descriptive language. Had bargaining taken place prior to
May 18, it is possible that the matter could have been re-
solved to the mutual satisfaction of the parties; and in this
event the Respondent would have had no occasion to threat-
en its employees with discipline for violating the policy.The matter of appropriate wearing apparel in the work-place, including the wearing of union-related and other insig-
nia, is a term and condition of employment and, as such, is
a mandatory subject of bargaining. See United TechnologiesCorp., 286 NLRB 693, 694 (1987); Valley Oil Co., 210NLRB 370, 379 (1974); Holladay Park Hospital, supra at279. Here, the Respondent gave the Union no opportunity to
bargain over the revised dress and appearance policy prior to
its implementation, and instituted it as an historic right of
management.In this regard, the Respondent maintains that it had alwaysrequired employee adherence to an appropriate code of dress,
including accessories and emblems, which were conducive toa hospital environment, and therefore it was not obligated to
negotiate such matters with the Union. This position is clear-
ly erroneous. Simply because a collective-bargaining rep-
resentative may have had no quarrel with an employer's past
practice in implementing or interpreting its work rules does
not in and of itself constitute a waiver of the union's right
to bargain over the matter. See Rockwood & Co., 285 NLRB1114, 1117±1118 (1987); Page Avjet Corp., 275 NLRB 773,776, 778 (1985). Cf. Columbus & Southern Ohio ElectricCo., 270 NLRB 686 (1984). Moreover, the Union imme-diately requested bargaining when it appeared that the Re-
spondent was attempting to insert new and substantive provi-
sions into its dress code.Similarly, the Respondent's reliance on the management-rights clause of the expired service/maintenance contract,
which had been extended pending agreement on a successor
contract, is misplaced. Neither the management-rights provi-
sion itself, nor any other contract language, nor the past prac-
tice or bargaining history of the parties, constitutes the req-
uisite ``clear and unmistakable'' waiver of the Union's right
to bargain over this matter. See Columbus & Southern OhioElectric Co., supra. Indeed, with regard to the newly certifiedclerical unit, there was no contract in existence and there hadbeen no bargaining history.On the basis of the foregoing, I conclude that the Re-spondent has violated Section 8(a)(5) of the Act by unilater-
ally promulgating and implementing changes to its estab-
lished dress and appearance policy without first bargaining
with the Union. Further, the Respondent linked its prohibi-
tion of the buttons and stickers in question to its unilaterally
established dress and appearance policy, and then sought to
enforce its policy through threats of discipline and discharge
prior to timely bargaining over the matter. I therefore find
that such threats are derivatively violative of Section 8(a)(1)
of the Act.6The complaint, as amended at the hearing, alleges that theRespondent's dress and appearance policy is overly broad.
Apparently, it is the General Counsel's contention that the
prohibition of ``Political/Personal Statements Buttons/Pins''
would arguably preclude the wearing of types of union insig-nia which employees have a statutory right to wear. Further,
the General Counsel maintains that the policy is not limited
to employees who have contact to patients and visitors, but
rather also applies to clerical employees or others who may
not have such contact.After establishing the revised policy, the Respondent, ineffect, published an interpretation of the policy in its weekly
newsletter, ``Making the Rounds.'' Thus, on May 18, the
employees were advised that the new language was designed
to preclude the employees from wearing union insignia
``which appear to place the hospital and its employees at
odds with one another,'' but specifically did not preclude the
employees from ``wearing union buttons which indicate that
they are a member of a union.'' This seems to provide the
employees with reasonable guidance as to the exercise of
their Section 7 rights. Therefore I do not conclude that the
new policy, as interpreted, is overly broad.Further, the evidence indicates that any employee, includ-ing clerical employees, at any given time, either in an office,
an elevator, the hallway, or the cafeteria, may come in con-
tact with a patient or visitor. Accordingly, I do not find that
the application of the policy to all employees is overly broad.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(5) and (1) ofthe Act by unilaterally establishing a revised dress and ap-
pearance policy containing new provisions, and by enforcing
the policy through threats of discipline and discharge, with-
out prior notification to and bargaining with the Union.THEREMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, I recommend that it be required
to cease and desist therefrom and from in any like or related 441ST. LUKE'S HOSPITAL7If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''manner interfering with, restraining, or coercing its employ-ees in the exercise of their rights under Section 7 of the Act.
Moreover, the Respondent shall be required to post an appro-
priate notice, attached hereto as ``Appendix [omitted from
publication].''It appears that the Union has had ample opportunity tobargain over the matter during the course of bargaining for
contracts in both units. Thus the parties have entered into
collective-bargaining agreements following the dispute here-
in. Moreover, as discussed above, the revised dress and ap-
pearance policy, as interpreted, does not preclude the em-
ployees from wearing union insignia. Therefore, I do not
deem it necessary, under the circumstances, to recommend
that the Respondent rescind its revised dress and appearance
policy.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe Respondent, St. Luke's Hospital, San Francisco, Cali-fornia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Unilaterally establishing a revised dress and appearancepolicy without prior notification to and bargaining with the
Union.(b) Threatening employees with discipline and dischargefor violating a unilaterally established dress and appearance
policy prior to providing the Union an opportunity to bargain
over the matter.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at the Respondent's San Francisco, California fa-cility copies of the attached notice marked ``Appendix.''8Copies of the notice, on forms provided by the Regional Di-
rector for Region 20, after being duly signed by the Re-
spondent's representative, shall be posted by it immediately
upon receipt thereof, and be maintained by the Respondent
for 60 consecutive days thereafter, in conspicuous places, in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that said notices are not altered, defaced, or
covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.